Exhibit 10.10

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (“Agreement”) is dated as of March 10, 2016
(the “Effective Date”), between Blueprint Medicines Corporation, a Delaware
corporation (the “Company”), and Michael Landsittel (the “Employee”).

WHEREAS, the Company and the Employee previously entered in an offer letter
agreement, dated August 26,  2014 (the “Prior Agreement”), which the Company and
the Employee intend to supplement with this Agreement; and

WHEREAS, to assure and encourage in advance the Employee’s continued attention
and dedication to his assigned duties and his objectivity during the pendency
and after the occurrence of a Sale Event (as defined below), the Company desires
to make the following arrangements with the Employee.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Sale Event Payment.  If within twelve (12) months after the closing of a Sale
Event, the Employee’s employment is terminated by the Company without Cause or
the Employee terminates his employment for Good Reason, then, subject to the
Employee signing a separation agreement containing, among other provisions, a
general release of claims in favor of the Company and related persons and
entities, confidentiality, return of property and non-disparagement, in a form
and manner satisfactory to the Company (the “Separation Agreement and Release”)
and the Separation Agreement and Release becoming irrevocable, all within 60
days after the Date of Termination,

(a) the Company shall pay the Employee a lump sum in cash in an amount equal to
the sum of (i) six months (the “Base Salary Continuation Period”) of the
Employee’s Base Salary plus (ii)  one (1) times the Employee’s Target Incentive
Compensation, prorated based upon such Employee’s Date of Termination; and

(b) if the Employee was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Employee a monthly cash payment
for a period equal to the Base Salary Continuation Period or the Employee’s
COBRA health continuation period, whichever ends earlier, in an amount equal to
the monthly employer contribution that the Company would have made to provide
health insurance to the Employee if the Employee had remained employed by the
Company; and

(c) all time-based stock options and other time–based stock-based awards held by
the Employee shall accelerate and become fully exercisable or nonforfeitable as
of the Date of Termination.

The amounts payable under Section 1(a) and (b) shall be paid or commence to be
paid within 60 days after the Date of Termination; provided, however, that if
the 60-day period begins in one



--------------------------------------------------------------------------------

 



calendar year and ends in a second calendar year, such payment shall be paid or
commence to be paid in the second calendar year by the last day of such 60-day
period. Each payment under this Section 1 shall be a separate payment within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
 “Code”).

(d) Additional Limitation.

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which the Employee becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in the Employee receiving a
higher After Tax Amount (as defined below) than the Employee would receive if
the Aggregate Payments were not subject to such reduction.  In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code:  (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code; (3)
equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

(ii) For purposes of this Section 1(d), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Employee as a result of the Employee’s receipt
of the Aggregate Payments.  For purposes of determining the After Tax Amount,
the Employee shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

(iii) The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 1(d)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Employee within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the
Employee.  Any determination by the Accounting Firm shall be binding upon the
Company and the Employee.

-2-

 

--------------------------------------------------------------------------------

 



(e) Definitions.  For purposes of this Section 1, the following terms shall have
the following meanings:

“Base Salary” shall mean the Employee’s annual base salary in effect at any
given time.

“Cause” shall mean: (i) conduct by the Employee constituting a material act of
misconduct in connection with the performance of his duties, including, without
limitation, misappropriation of funds or property of the Company or any of its
subsidiaries or affiliates other than the occasional, customary and de minimis
use of Company property for personal purposes; (ii) the commission by the
Employee of any felony or a misdemeanor involving moral turpitude, deceit,
dishonesty or fraud, or any conduct by the Employee that would reasonably be
expected to result in material injury or reputational harm to the Company or any
of its subsidiaries and affiliates if he were retained in his position; (iii)
continued non-performance by the Employee of his duties hereunder (other than by
reason of the Employee’s physical or mental illness, incapacity or disability)
which has continued for more than 30 days following written notice of such
non-performance from such Employee’s supervisor; (iv) a material breach by the
Employee of any of the provisions contained in any agreement between such
Employee and the Company; (v) a material violation by the Employee of the
Company’s written employment policies; or (vi) failure to cooperate with a bona
fide internal investigation or an investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the inducement of others to fail to cooperate
or to produce documents or other materials in connection with such
investigation.

“Date of Termination” shall mean: (i) if the Employee’s employment is terminated
by the Company without Cause, the date on which a notice of termination is
given; and (ii) if the Employee’s employment is terminated by the Employee with
Good Reason, the date on which a notice of termination is given after the end of
the Cure Period.  Notwithstanding the foregoing, in the event that the Employee
gives a notice of termination to the Company, the Company may unilaterally
accelerate the Date of Termination and such acceleration shall not result in a
termination by the Company for purposes of this Agreement.

“Good Reason” shall mean that the Employee has complied with the “Good Reason
Process” (as defined below) following the occurrence of any of the following
events without the Employee’s express written consent:  (i) a material
diminution in the Employee’s responsibilities, authority or duties without the
Employee’s consent; (ii) a material diminution in the Employee’s Base Salary
and/or Target Incentive Compensation without the Employee’s consent (unless such
diminution is in connection with a proportional reduction in compensation to all
or substantially all of the Company’s employees);  or (iii) a material change of
more than 50 miles in the geographic location at which the Employee provides
services to the Company. 

“Good Reason Process” shall mean that (i) the Employee reasonably determines in
good faith that a “Good Reason” condition has occurred; (ii) the Employee
notifies the Company in writing of the first occurrence of the Good Reason
condition within 60 days of the first occurrence of such condition; (iii) the
Employee cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”) to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist;

-3-

 

--------------------------------------------------------------------------------

 



and (v) the Employee terminates his employment within 60 days after the end of
the Cure Period.  If the Company cures the Good Reason condition during the Cure
Period, Good Reason shall be deemed not to have occurred.

 “Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation pursuant to which the holders of the
Company’s outstanding voting power and outstanding stock immediately prior to
such transaction do not own a majority of the outstanding voting power and
outstanding stock or other equity interests of the resulting or successor entity
(or its ultimate parent, if applicable) immediately upon completion of such
transaction, (iii) the sale of all of the Stock of the Company to an unrelated
person, entity or group thereof acting in concert, or (iv) any other transaction
in which the owners of the Company’s outstanding voting power immediately prior
to such transaction do not own at least a majority of the outstanding voting
power of the Company or any successor entity immediately upon completion of the
transaction other than as a result of the acquisition of securities directly
from the Company.  

 “Target Incentive Compensation” shall mean, if any, the Employee’s target
annual cash incentive compensation as determined by the Board of Directors of
the Company (the “Board”) or the Compensation Committee of the Board. 

2. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Employee’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Employee is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Employee becomes entitled to under this
Agreement on account of the Employee’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Employee’s separation from
service, or (B) the Employee’s death.  If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Employee’s termination of employment, then such payments or benefits shall be
payable only upon the Employee’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A‑1(h).

(c) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code.  To the extent that any provision of this
Agreement is ambiguous

-4-

 

--------------------------------------------------------------------------------

 



as to its compliance with Section 409A of the Code, the provision shall be read
in such a manner so that all payments hereunder comply with Section 409A of the
Code.  Each payment pursuant to this Agreement is intended to constitute a
separate payment for purposes of Treasury Regulation Section
1.409A‑2(b)(2).  The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(d) The Company makes no representation or warranty and shall have no liability
to the Employee or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

3. Confidential Information, Noncompetition and Cooperation.  The Employee
agrees to the terms of the Non-Solicitation, Non-Competition, Confidentiality
and Assignment Agreement, dated as of September 8, 2014, by and between the
Company and the Employee (the “Restrictive Covenant Agreement”), the terms of
which are hereby are incorporated by reference as material terms of this
Agreement.

4. Arbitration of Disputes.  Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Employee’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators.  In the event that any
person or entity other than the Employee or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s
agreement.  Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  This Section 4 shall be specifically
enforceable. Notwithstanding the foregoing, this Section 4 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this Section 4.

5. Consent to Jurisdiction.  To the extent that any court action is permitted
consistent with or to enforce Section 4 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts.  Accordingly, with respect to any such court action, the Employee
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

6. Integration.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and expressly supersedes, any
provisions regarding

-5-

 

--------------------------------------------------------------------------------

 



severance pay and benefits upon a termination of employment in connection with
the closing of a Sale Event in the Prior Agreement as well as all other prior
agreements between the parties concerning such subject matter.

7. Withholding.  All payments made by the Company to the Employee under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

8. Successor to the Employee.  This Agreement shall inure to the benefit of and
be enforceable by the Employee’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees.  In the event of the
Employee’s death after his termination of employment but prior to the completion
by the Company of all payments due him under this Agreement, the Company shall
continue such payments to the Employee’s beneficiary designated in writing to
the Company prior to his death (or to his estate, if the Employee fails to make
such designation).

9. Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

10. Survival.  The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Employee’s employment to the extent
necessary to effectuate the terms contained herein. Notwithstanding the
foregoing, these provisions shall terminate and be of no further force or effect
beginning twelve (12) months after the closing of a Sale Event.

11. Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

12. Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Employee at
the last address the Employee has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

13. Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Employee and by a duly authorized representative of the
Company.

14. Governing Law.  This is a Massachusetts contract and shall be construed
under and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth.  With respect to any

-6-

 

--------------------------------------------------------------------------------

 



disputes concerning federal law, such disputes shall be determined in accordance
with the law as it would be interpreted and applied by the United States Court
of Appeals for the First Circuit.

15. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

16. Successor to Company.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place.  Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

17. Gender Neutral.  Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

[Signature page follows.]

 

 

-7-

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

BLUEPRINT MEDICINES CORPORATION

 

 

 

 

By:

/s/ Jeffrey W. Albers

 

Name:

Jeffrey W. Albers

 

Title:

President and Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

 

/s/  Michael Landsittel

 

Name:

Michael Landsittel

 

Title:

Vice President of Finance

 

[Signature Page—Change in Control Agreement]

--------------------------------------------------------------------------------